Citation Nr: 1505764	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  13-01 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to exposure to herbicides (Agent Orange), asbestos, and pesticides.


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1974 to February 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  Jurisdiction over the Veteran's claims file currently resides with the Baltimore, Maryland RO.

A Decision Review Officer hearing was scheduled for October 2012, but was subsequently cancelled by the Veteran.

In January 2014, this case was remanded by the Board for additional development.  Subsequently, official correspondence concerning exposure to harmful substances during the Veteran's period of active duty was obtained and associated with the record, and the Veteran underwent a VA examination in April 2014.  The Board finds that the RO has substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran did not have active service in Vietnam during the Vietnam conflict.

2.  Exposure to herbicides, pesticides, and asbestos in service has not been established.

3.  Prostate cancer was not manifest in service or within one year following separation, and is not otherwise attributable to service, to include claimed exposure to herbicides (including Agent Orange), pesticides, and asbestos.




CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, and may not be presumed to have been incurred in service, nor is it due to the presumed exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, the duty to notify was satisfied by a November 2010 letter sent to the Veteran prior to adjudication by the RO, and by an April 2011 letter notifying the Veteran of the RO's rating decision.  The November 2010 letter explained how to establish entitlement to service connection generally, and also explained how the Veteran could establish that he was exposed to Agent Orange.  The claim was last adjudicated in May 2014, following which the Veteran was notified with a letter and a copy of the Supplemental Statement of the Case.  No additional evidence has been received since the May 2014 readjudication.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).  VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  Service treatment records, post-service private and VA medical records, service personnel records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claim.  The RO requested from the from the U.S. Army and Joint Services Records Research Center (JSRRC) information relating to whether the Veteran served in Vietnam or was exposed to Agent Orange or asbestos during his active service.  JSRRC and the Naval Department provided information in response to the RO's requests in May 2009, April 2011, and April 2014 memoranda.

In addition, VA afforded the Veteran a medical examination in connection with his claim, and the report from this examination contained thorough and detailed findings which included consideration of the Veteran's service treatment records and medical history, as well as service personnel records and the Veteran's lay statements.  The Board finds that the examination was adequate and additional VA examinations are not required.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Veteran has not identified any other outstanding records that are pertinent to the issues herein decided.

The Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claim herein.  There is no additional evidence to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including prostate cancer, if the disease is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active service and has contracted an enumerated disease (of the diseases listed below) to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(e).

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318.

In May 2008, the Federal Circuit held that the interpretation by the Department of Veterans Affairs (VA) of the phrase "served in the Republic of Vietnam," which required the physical presence of a veteran within the land borders of Vietnam during service, was a permissible interpretation of 38 U.S.C.A. § 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii).

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1MR, IV.ii.2.C.9; M21-1MR, IV.ii.1.H.29.  In addition, an opinion by the VA General Counsel discussed the provisions of M21-1 regarding asbestos claims and, in part, concluded that medical nexus evidence was needed to establish a claim based on in-service asbestos exposure.  VAOPGCPREC 4-00; 65 Fed. Reg. 33422 (2000).

Essentially, with asbestos exposure claims, VA must determine whether military records demonstrate evidence of asbestos exposure during service; whether there was pre-service, post-service, occupational, or other asbestos exposure; and whether there is a relationship between asbestos exposure and the claimed disease.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  38 U.S.C.A. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that he developed prostate cancer due to exposure to herbicides (to include Agent Orange), pesticides, and asbestos during service.  Specifically, the Veteran alleges that he was exposed to these substances while serving on the USS Iwo Jima from 1974 to 1978.  Service personnel records establish that the Veteran did serve aboard the USS Iwo Jima for the claimed period.  However, for the reasons that follow, the Board has determined that service connection is not warranted.

Service treatment records reveal no indication of, complaints of, treatment for, or diagnosis of prostate cancer or any other disorder of the genitourinary system.  A February 1978 separation examination reflects that a clinical evaluation of the Veteran's genitourinary system was normal.

In December 2008, the Veteran was treated for an enlarged prostate by a private medical provider.  In January 2009, a CT scan revealed mild enlargement of the prostate with no evidence of metastatic disease within the abdomen or pelvis.  The impression was prostate carcinoma.  In February 2009, the Veteran underwent a radical prostatectomy to remove the growth in his prostate, which was subsequently confirmed to be prostate cancer.  Thereafter, he has received follow-up treatment with a private health care provider.

In May 2009, a memorandum from the Joint Service Records Research Center (JSRRC) indicated that JSRRC had reviewed "numerous military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era."  The memorandum noted that the review of such records revealed "no evidence" indicating Navy or Coast Guard ships transported, used, stored, or tested tactical herbicides during the Vietnam conflict, and that consequently, JSRRC could provide no support for the Veteran's claimed herbicide exposure.

In April 2011, JSRRC submitted a second memorandum which concluded that Agent Orange exposure had not been verified in the Veteran's case.  Specifically, the memorandum noted that during the Veteran's period of active service, from 1974 to 1978, the USS Iwo Jima had not been in the Vietnam Theater of Operations, but had instead operated in the Suez Canal, the Mediterranean Sea, and the Atlantic Ocean.  As a result, the memorandum stated, Agent Orange exposure could not be verified.

In April 2014, the Department of the Navy submitted a memorandum indicating that "Naval Sea Systems Command does not have any records or evidence of asbestos exposure while the Veteran was onboard the USS IWO JIMA between 1974 and 1978."

Also in April 2014 VA, the Veteran underwent a VA examination.  As reflected by the examination report, the examiner noted that the Veteran was diagnosed with prostate cancer in 2009, underwent a radical prostatectomy in 2009, and since that time had received follow-up treatment for various secondary disorders, to include urinary incontinence and erectile dysfunction.  After reviewing the Veteran's claims file and performing an in-person examination, the examiner concluded that the Veteran's prostate cancer was less likely as not to have had onset during service, or to have been caused by active service, as the initial diagnosis occurred more than 30 years after discharge.  The examiner also opined that it was less likely as not that prostate cancer had been caused by asbestos exposure or pesticide exposure, given that asbestos and pesticides in general have not been shown to be pathogens for prostate cancer in the medical literature.  (The only pesticide known to be a pathogen for prostate cancer, the examiner noted, was Agent Orange.)

At the outset, with respect to the Veteran's claimed exposure to herbicides-particularly Agent Orange-while serving on the USS Iwo Jima, the Board notes that VA has validly interpreted the "service in Vietnam" language of the statute and regulation governing presumptive service connection as requiring that a veteran must have actually been present at some point on the landmass or inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding a regulatory interpretation of "service in the Republic of Vietnam" to include "only service on land, or on an inland waterway").  In this case, however, the Veteran has not alleged that he physically set food in the Republic of Vietnam, nor that the USS Iwo Jima docked on the shores of Vietnam while he was aboard.  Rather, the Veteran has asserted (in a June 2011 communication) that he was exposed to Agent Orange and other harmful substances when he came into contact with service members who had recently served in Vietnam.  In addition, personnel records show no indication that the Veteran was ever physically present in Vietnam or on the inland waters of Vietnam, and JSRRC memoranda (discussed above) confirms that the USS Iwo Jima did not operate in the Vietnam Theater of Operations during the Veteran's period of active service.  In fact, the ship's history demonstrates that it was removing mines from the Suez Canal from October 1973 to May 1974, and thereafter was "conducting operations and tours within the Mediterranean Sea and Atlantic Ocean."

Accordingly, the Board finds that the weight of the evidence is against the Veteran's claim that he served "in Vietnam," in light of the above interpretation of the statute and regulation governing presumptive service connection.  Rather, the evidence establishes that his ship, the USS Iwo Jima, did not operate within the Vietnam Theater of Operations during the Veteran's period of service.  Absent a showing that the Veteran set foot in Vietnam or on the inland waters of Vietnam, service connection on a presumptive basis pursuant to 38 C.F.R. §§ 3.307(a)(6)(iii) and 3.309(e) is not warranted.

The weight of the evidence is also against the claim for direct service connection for prostate cancer as due to herbicide exposure on a non-38 C.F.R. § 3.307(a)(6)(iii) basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The May 2009 and April 2011 JSRRC memoranda referenced above show that the Veteran's exposure to herbicides, to include Agent Orange, has not been officially verified, and the record does not otherwise support a finding that the Veteran was exposed to herbicides in service.  Specifically, the May 2009 JSRRC memorandum stated that there is "no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides."  Consequently, there is simply "no evidence to support a veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam Era."

In addition, the medical evidence of record contains no indication of herbicide exposure, and the April 2014 VA examiner's opinion that it was less likely than not that the current prostate cancer is linked to service demonstrates that the "nexus" element has not been met.  Thus, as neither in-service herbicide exposure nor a link between such exposure and service has been shown, service connection is not warranted.  See 38 C.F.R. § 3.303.

With respect to the claimed asbestos exposure, the Board notes that, apart from indicating in his September 2010 claim for disability benefits that he was exposed to asbestos in service, the Veteran has never asserted that asbestos exposure is related to his prostate cancer.  Nevertheless, the Board notes that the April 2014 memorandum from the Department of the Navy demonstrates that there are no "records or evidence of asbestos exposure while the Veteran was onboard the USS IWO JIMA between 1974 and 1978."  (Relatedly, the Board also notes that Department of Veterans Affairs Asbestos Claims Memorandum (May 13, 2002) indicates that the probability of asbestos exposure for a seaman is "minimal.")  In addition, the medical evidence of record contains no indication of asbestos exposure, and the April 2014 VA opinion stated that it was less likely as not that prostate cancer was linked to asbestos exposure, as asbestos has not been shown to be a pathogen for prostate cancer.  Consequently, the evidence reflects that there is no link between the Veteran's claimed asbestos exposure and his prostate cancer.

More generally, with respect to the Veteran's claim of entitlement to service connection, although the Veteran has a current disability, the evidence establishes that his prostate cancer is not linked to service.  In this regard, the Board notes that the substantial length of time (in this case, more than 30 years) between discharge from active service and the objective documentation of a claimed disability is a factor which, though not dispositive, weighs against his claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

In addition, the medical evidence of record demonstrates no link between prostate cancer and the Veteran's active service.  Private medical records from December 2008, January 2009, and February 2009 indicate that the Veteran was diagnosed with and treated for prostate cancer, but do not discuss potential causes.  More significantly, the April 2014 VA examination report concluded that it was less likely as not that the Veteran's prostate cancer was linked to service, including in its rationale potential exposure to herbicides, pesticides, and asbestos.  As the April 2014 VA opinion contained reasoned conclusions based on a review of the claims file and an in-person examination, the Board finds it to be probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Lastly, the Board notes that service treatment records show no evidence of prostate cancer or associated manifestations sufficient to identify the disease entity which would justify a finding of service connection under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Rather, the first indication of prostate cancer was in 2008, more than 30 years after the Veteran's discharge from active duty.

The Veteran has also claimed that he was exposed to various chemicals and pesticides on the USS Iwo Jima that were used to combat insect infestations on the ship, and that such exposure is related to his current prostate cancer.  With regard to these lay assertions, the Board notes that the record does not contain evidence of pesticide exposure during service.  Moreover, the April 2014 VA medical opinion found that pesticides were less likely than not linked to the Veteran's prostate cancer because, apart from Agent Orange, pesticides in general are not a known pathogen for prostate cancer.  Furthermore, the Board notes that the Veteran's lay statements, while competent to establish that he currently has prostate cancer, are not competent to establish a causal link between in-service pesticide exposure and prostate cancer, as such has not been demonstrated by the record.  See Layno, 6 Vet. App. at 469-70; Jandreau, 492 F.3d at 1377.

The only other evidence of record are the Veteran's general lay assertions.  With respect to such statements, the Board reiterates that while the Veteran is competent to relate that he has prostate cancer, as such is confirmed by the record, he is not competent to testify as to complex medical questions that require specialized knowledge or training, such as the etiology of his prostate cancer.  See Layno, 6 Vet. App. at 469-70; Jandreau, 492 F.3d at 1377.  Consequently, the Veteran's allegations that his prostate cancer was caused by exposure to herbicides, pesticides, and asbestos during his time on the USS Iwo Jima are mere conjecture and do not support his claim for service connection.  The Board also notes that, with respect to the Veteran's lay statements, none of the Jandreau exceptions apply, as the Veteran has not alleged previous diagnoses of prostate cancer that is connected to in-service exposure of hazardous substances, and the medical evidence of record does not reflect such etiology.  See Jandreau, 492 F.3d at 1377.

In sum, there is no credible evidence or opinion that even suggests that there exists a medical relationship, or nexus, between the current prostate cancer and the Veteran's active service.  In addition, there is no competent evidence establishing that the Veteran developed prostate cancer as a result of exposure to hazardous substances, to include herbicides, pesticides, and asbestos, during service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for prostate cancer, claimed as due to exposure to herbicides (Agent Orange), asbestos, and pesticides, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


